Citation Nr: 1113910	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-17 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

3.  Entitlement to service connection for hypertension, to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

5.  Entitlement to service connection for coronary artery disease, to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.
 
6.  Entitlement to service connection for seizures, claimed as lack of oxygen, to include as secondary to squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

7.  The propriety of the reduction of the disability rating from 100 percent to zero percent for squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy, effective February 1, 2007.  

8.  Entitlement to a compensable disability rating for service connected squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound. 

11.  Entitlement to special monthly compensation based on anatomical loss or loss of use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to April 1970 and from May 1972 to November 1972, including service in Vietnam from November 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the benefits sought.  

In an August 2006 rating decision, the RO proposed that the disability rating of 100 percent assigned for service-connected squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy be reduced from 100 to zero percent.  Subsequently in a November 2006 rating decision, the RO decreased the rating for the service-connected lung cancer to zero percent, effective February 1, 2007.  The Veteran appealed as to the reduction and as to the rating assigned.

In a May 2008 rating decision the RO denied claims regarding the remainder of the issues on appeal, all of which the Veteran appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep apnea, COPD, and seizures, and the claim for special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  Hypertension had its onset in service.

3.  Coronary artery disease had its onset in service.

4.  The Veteran was afforded proper notice prior to the reduction in his service connected squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy, and the preponderance of the evidence shows that the reduction was proper.

5.  The Veteran's service-connected lung cancer manifests a malignant neoplasm.

6.  The Veteran is unemployable by reason of his service-connected disabilities. 

7.  The Veteran's service-connected lung cancer is status post right thoracotomy with right upper and middle lobectomy; and he does not have any service-connected disability resulting in symptomatology productive of  anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, or complete organic aphonia with constant inability to communicate by speech.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Hypertension was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Coronary artery disease was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The criteria for reduction of the evaluation for disability of squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy from 100 percent disabling to zero percent disabling, effective February 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1 - 4.7, 4.10, 4.31, 4.97, Diagnostic Codes 6819, 6844 (2010).

5.  The criteria for a disability rating of 100 percent for service-connected lung cancer have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6819, 6844 (2010).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).

7.  The criteria for an award of special monthly compensation based on anatomical loss or loss of use have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matters decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in August 2006, April 2007, September 2007, January 2008, and January 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria which would provide a basis for the claims decided below on appeal.  

The RO has provided adequate notice of how effective dates are assigned.  The claim was subsequently readjudicated most recently in a March 2009 Supplemental Statement of the Case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim on appeal.  

Regarding the reduction claim on appeal, the specific procedural safeguards set out in the regulations addressing rating reduction control.  In this regard, where a reduction in an evaluation for a service connected disability is warranted and a the lower disability rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuation must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In an August 2006 letter to the Veteran-accompanying an August 2006 rating decision proposing to reduce the disability rating-the RO satisfied these procedural requirements.

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment and personnel records, and records of medical treatment received privately and from VA, and VA examination reports.  VA appropriately examined the medical history of the Veteran's claimed disabilities for compensation purposes addressing the claims.  Findings from the reports of examinations conducted are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony at a hearing on appeal before a Veterans Law Judge, which he declined. 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection Claims

With respect to the adjudication of this decision, the Veteran claims entitlement to service connection for tinnitus, hypertension, and coronary artery disease, due either to injury or disease in service or as due to his service-connected squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases, including cardiovascular-renal disease, including hypertension, endocarditis, and organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.

The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that chronic B-cell leukemias include, but are not limited to hairy-cell leukemia and chronic lymphocytic leukemia and that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

Subsequently, the stay on processing claims affected by the herbicide-related presumptions was lifted effective October 30, 2010.  See Chairman's Memorandum No. 01-10-37, dated November 1, 2010.  As such, such service connection claims must be adjudicated with consideration of amended 38 C.F.R. § 3.309(e).

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Tinnitus

The Veteran served on active duty in the Navy with military occupational specialties of machinist, marine gas engine (ship and boat building and repair), and engine mechanics.  Service personnel records show that service included aboard ships and duty in Vietnam during his period of service.

Service treatment records include reports of examinations in December 1956, November 1960, August 1966, and April 1970, which contain no complaints or other indication of any tinnitus condition.  These examination records generally contain findings that hearing of 15/15 on whispered voice.

The report of a November 1972 discharge examination includes audiometry findings of bilateral ear threshold levels higher than 20 decibels, indicating some degree of hearing loss, though not meeting the regulatory threshold requirements for a hearing disability in the right ear.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).  This is pertinent to the extent that any comorbidity with tinnitus may exist.  Overall, the service treatment records contain no evidence of any complaints or findings of any problems with tinnitus during service.

The report of an April 2008 VA audiology examination for compensation purposes shows that the claims file was not available for review by the examiner.  However, the examiner indicated that an available document stated that the Veteran worked as an engine mechanic.  On that basis the examiner conceded military noise exposure for purposes of the question of whether the Veteran was exposed to noise in service that may have caused any tinnitus disorder.

The examiner noted that the Veteran reported a history of hearing problems for many years with greatest difficulty in places with background noise.  The report noted that the Veteran served in the U.S. Navy from November 1960 to November 1972 as an engine mechanic with conceded noise exposure, and he had no subsequent occupational or recreational noise exposure.  The examiner recorded that the Veteran did not report any tinnitus during the present examination.  On audiology evaluation, the pure tone thresholds for both ears met the requirements to be considered a hearing loss disability under 38 C.F.R. § 3.385.  After examination including audiological testing, the examiner diagnosed bilateral mild sloping to severe sensorineural hearing loss.  The examiner opined that given the slope of the hearing loss and history of high level noise exposure in service, it was more likely than not that this hearing loss began in service.  

The April 2008 VA audiology examination report contains no diagnosis or opinion referable to the claimed tinnitus, apparently because of the notation that the Veteran reported indicating that he had no tinnitus at that time.  Given that the examiner had no access to the claims file and that the Veteran apparently reported no currently perceived tinnitus at the time of the examination, it is logical that the report's diagnosis did not include a reference to tinnitus.

However, notwithstanding the Veteran's report at the time of the examination, he does essentially attest that he has the condition with a continuity of tinnitus symptoms since service-in addition to his hearing loss-that he associates with his multi-year exposure to ship engine noise during service.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court concluded that a disorder-in that case varicose veins, which inherently involved symptomatology that was observable and identifiable by lay persons-was not a determination 'medical in nature' and was therefore capable of lay observation.  Thus, that Veteran's lay testimony regarding that symptomatology in service represented competent evidence.  

In the present case, involving tinnitus, the symptomatology is inherently observable only by the Veteran, and is moreover identifiable by him.  Indeed, tinnitus, defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is usually "subjective" in type, perceived only by the sufferer.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Thus, the Veteran's lay observation is competent evidence as to the tinnitus symptoms he perceives, and as to its chronicity and continuity of symptoms since service.  

The Court in Barr further held that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection ", quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Id. at 307.  In Davidson, the Federal Circuit reemphasized the utility and appropriate consideration of lay evidence, even in the absence of competent medical evidence addressing medical etiology or medical diagnosis, rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." (citing Jandreau, 492 F.3d at 1376-77).  

Based on the foregoing, the Board determines that the Veteran's tinnitus is the type of disability for which lay evidence is competent.  See Jandreau, 492 F.3d at 1377.  After weighing the Veteran's competent lay statement evidence as to the presence of tinnitus, and as to its chronicity and continuity since service-which is found to be altogether credible, given the documented inservice history of long-term extensive noise exposure and the concomitant hearing loss shown during and since service, and already granted service connection-the Board finds that the evidence is at least in equipoise as to the tinnitus claim.  On that basis, the Board determines that after affording the benefit of the doubt to the Veteran on his claim, service connection is warranted for tinnitus.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).


Hypertension

Service treatment records show that during the December 1956 enlistment 
examination, the blood pressure was 128/74.  Evaluation of the heart and vascular system was normal.  The summary of defects and diagnoses noted that there were no disqualifying defects.

During a November 1960 re-enlistment examination, the blood pressure was 108/68.  During an August 1966 examination the blood pressure was 140/90.  During an April 1970 examination for the purpose of release from active duty, the blood pressure was 130/80.  During a March 1972 re-enlistment examination the blood pressure was 136/86.  During a November 1972 service examination, the blood pressure was 132/86.  At each of these examinations, the evaluation of the heart and vascular system was normal and the summary of defects and diagnoses did not indicate any problems referable to hypertension.

During an April 2008 VA examination, the Veteran reported an onset of hypertension in the 1960s that was then asymptomatic and found during routine examination.  He was currently taking Atenolol with good response.  At the examination his blood pressure was recorded as 103/72, 106/77, and 94/72.  The examiner noted that hypertension was previously diagnosed and the three blood pressures taken presently were normal.  After examination the report contains a diagnosis of essential hypertension preceded Veteran's diagnosis of lung squamous cell carcinoma, therefore this was not caused by or the result of the service-connected partial lobectomy. 

In a February 2011 report of a VHA (VA Veterans Health Administration) opinion, the examiner noted that the Veteran carried a diagnosis of hypertension that was not well-documented in the record.  The examiner reviewed the Veteran's clinical history of blood pressure readings and reviewed the literature.  On that basis, he opined that it was as likely as not that the Veteran did not have hypertension during his service period.
  
In a subsequent undated follow-up medical advisory opinion, a VA attending physician, Sections of Hematology and Medical Oncology, reviewed the history of the Veteran's blood pressure readings during his period of service from December 1956 to April 1970.  The physician noted that after the entrance examination reading of 128/74, the reading in August 1960 was 140/90, which was in the hypertensive range; and the readings in April 1970 and November 1972 were 13/80 and 132/86, respectively, which were in the pre-hypertensive range.  The examiner concluded that based on review of the record and the medical literature, it was at least as likely as not that the Veteran's blood pressure recordings represented early manifestations of the clinical onset of hypertension.

This is not inconsistent with the earlier opinion of February 2011, which contained an opinion in effect that it was as likely as not the Veteran did not have hypertension during service, meaning it was equally as likely that he did.  Nevertheless, even if the intent of the first opinion was that the Veteran likely did not have hypertension in service, the second opinion that readings in service represented manifestations of the onset of hypertension clearly denotes an opinion that the Veteran's hypertension had onset in service, a clear expression that there was a nexus with service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether hypertension is related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304.

Coronary Artery Disease

The Veteran's service personnel records show that during his period of service, he commenced an unaccompanied tour of overseas service in the Republic of Vietnam in November 1968.  The completion date of that tour was in November 1969.  

The report of an April 2008 VA examination of the Veteran's coronary artery disease provides a summary clinical history of that disease as follows.  The Veteran reported having a history of angina, dyspnea and fatigue as early as 1990; a myocardial infarction in 1993; and a history of coronary artery disease with involvement of the right coronary artery in 1997, and subsequent treatment for symptomatology noted in February 2000 as arteriosclerotic cardiovascular disease status post myocardial infarction.  The April 2008 VA examination report contains a diagnosis of coronary artery disease.

Because of the Veteran's tour of service in Vietnam from November 1968 to November 1969, and because there is no affirmative evidence to establish that he was not exposed to such agent during service, he is presumed to have been exposed during such service in Vietnam to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Because he is presumed to have been exposed to an herbicide agent during active military service, and because the Veteran's coronary artery disease manifest to a compensable degree after service, his diagnosed coronary artery disease is presumed to have been incurred in service, even though there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

There is no competent evidence to the contrary of any intercurrent injury or disease to rebut the presumption of service connection on this claim.  38 C.F.R. § 3.307(d).  In this regard, opinions in the April 2008 VA examination report and follow-up opinion of that month to the effect that the Veteran's coronary artery disease was not linked to his lung cancer, and any listed risk factors therein such as age and smoking, do not constitute such rebuttal.  The latter are merely risk factors and not opinions on a nexus between the coronary artery disease and any intercurrent injury or disease.

Therefore, coronary artery disease is presumed to have been incurred in service, and 
service connection is thus warranted for coronary artery disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Propriety of Reduction and Disability Rating for Lung Cancer

In a December 2004 rating decision, the RO granted service connection for a lung cancer disability, identified at that time on the rating code sheet of the rating decision as squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.  The RO evaluated the disability to be 100 percent disabling under the hyphenated Diagnostic Code 6819-6844.  See 38 C.F.R. § 4.97.  Subsequently in an August 2006 rating decision, the RO proposed to reduce the rating from 100 to zero percent for the squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.  In a  November 2006 rating decision the RO reduced the rating to zero percent effective February 1, 2007.

Then in December 2006 the Veteran perfected an appeal from the November 2006 rating decision, which he initiated by submitting a notice of disagreement as to the reduction in rating from 100 to zero percent and in effect as to the rating assignment of zero percent.  

A 100 percent disability rating may be assigned for malignant neoplasms of any specified part of the respiratory system, exclusive of skin growths.  Note: A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The regulation governing pulmonary/respiratory impairment resulting from lung cancer provides that when there has been no recurrence or metastasis of the cancer, the remaining disability shall be rated on the residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

A 10 percent disability rating is assigned for FEV-1 of 71- to 80- percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80- percent predicted.  

38 C.F.R. § 4.97, Diagnostic Codes 6840-6845.

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 to zero percent for squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy, were properly carried out by the RO.  In August 2006, the RO notified the Veteran of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a November 2007 rating decision, in which the rating was reduced from 100 to zero percent, effective February 1, 2007.  The RO informed the Veteran of this decision by letter dated December 4, 2006.  

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  The 100 percent disability rating in effect from July 30, 2004 to February 1, 2007, is less than five years.  Thus, consideration of provisions for adjudicating reductions of ratings that have continued for long periods at the same level, under 38 C.F.R. § 3.344(a) and (b), is not for application.  See 38 C.F.R. § 3.344.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's statements describing the symptoms of his service-connected lung cancer disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In this case, the medical records on file show evidence of metastasis of the pre-existing squamous cell carcinoma of the lung into the left lung.  In an April 2010  statement from David E. Phillips, MD, FCCP, he noted findings that the Veteran had developed a left upper lobe mass not demonstrating well differentiated adenocarcinoma; with a PET scan showing a high degree of likelihood of metastases of the contralateral lung.  Another statement dated that month shows that the Veteran was to receive chemotherapy treatment and radiation treatment for his lung cancer.  

In a June 2010 statement, Kevin J. Jones, MD, noted the Veteran had a history of squamous cell carcinoma in his right lung for which he was status post partial lobectomy; and currently he had an adenocarcinoma in the left lung suspicious for metastasis with positive nodes present on PET scan.  

In a January 2011 statement, Alejandro Inclan, MD, noted that he was treating the Veteran for advanced stage lung cancer and that the Veteran's functional status was marginal and he was wheel chair bound and should be considered fully disabled.

In an undated medical advisory opinion received in February 2011, the examiner commented on questions asked by the undersigned, in part with respect to carcinoma of the lung.  In essence, the examiner opined that given the Veteran had a service-connected squamous cell carcinoma of the right lung and that the new diagnosis of adenocarcinoma of the left lung is categorized under the same category as his earlier service-connected carcinoma, the examiner found the new diagnosis of adenocarcinoma of the left lung was as likely as not related to the already service connected squamous cell carcinoma.  

Based on the foregoing, the Board finds that the medical record shows evidence of  a new malignant neoplasm involving the lung associated with the previously diagnosed and service-connected lung cancer.  On that basis, under 38 C.F.R. § 4.97, Diagnostic Code 6819, a disability rating of 100 percent is warranted for the Veteran's service-connected lung cancer.

TDIU

Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

The Veteran claims that he is unable to work because of his service-connected disabilities, and in this decision, the Board finds that his service-connected lung cancer warrants a 100 percent evaluation.  Notably, in a January 2011 letter, with respect to the Veteran's lung cancer, Dr. Inclan opined that the Veteran should be considered fully disabled, and that he was in the advanced stage of lung cancer with a marginal functional status and wheel chair bound for any significant ambulation.

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is already in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  Given the foregoing, the Board finds that entitlement to a TDIU is warranted.

Special Monthly Compensation Based on Anatomical Loss or Loss of Use

The Veteran claims entitlement to special monthly compensation based on loss of a lung associated with his service-connected squamous cell carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy.

None of the special monthly compensation provisions of 38 U.S.C.A. § 1114 contains criteria affording benefits based on anatomical loss or loss of use of a lung. The section of 38 U.S.C.A. § 1114 providing for special monthly compensation for conditions most closely analogous to the Veteran's claim is 38 U.S.C.A. § 1114(k).  Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable if the Veteran, as the result of service-connected disability, has suffered anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, or complete organic aphonia with constant inability to communicate by speech.  38 U.S.C.A. § 1114(k).  

Thus, notwithstanding the Veteran's assertions, the Board finds that, as a matter of law, there is no legal basis for assignment of special monthly compensation based on anatomical loss or loss of use of a lung.  The record also does not show and the Veteran is not claiming entitlement based on any other condition listed under 38 U.S.C.A. § 1114(k).   Further, the record clearly shows that the Veteran is not service connected for any disorder meeting any of the conditions under 38 U.S.C.A. § 1114(k).   As such, there is no legal basis for granting SMC based on anatomical loss or loss of use of a lung.  See 38 U.S.C.A. § 1114(k).


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

Service connection for coronary artery disease is granted.

Reduction of the disability rating for carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy, was proper.

A 100 percent schedular disability rating for carcinoma of the lung status post right thoracotomy with right upper and middle lobectomy is granted, subject to the laws and regulations governing the payment of VA compensation.

A TDIU due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.

Special monthly compensation based on anatomical loss or loss of use is denied.


REMAND

A remand is necessary with respect to the claims for service connection for sleep apnea; COPD; and for seizures.  A remand is necessary for the reasons outlined below.  

There is evidence of current conditions referable to the claimed sleep apnea,  COPD, and seizures.  An examination is necessary to obtain a diagnosis and medical opinion as to nexus with respect to each of these claimed chronic disorders, both as to any relationship with service directly and on a secondary basis as related to any service-connected disabilities, including hypertension and coronary artery disease.  With respect to each claimed disorder, there is evidence of current conditions/disorders.  That evidence includes competent statements of the Veteran regarding a continuity of symptoms he is capable of perceiving.  

Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, a medical examination with pertinent opinion is necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4).

The Veteran claims entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound.  A remand is necessary for the following reasons.  Entitlement to special monthly compensation on these bases is governed by provisions of 38 U.S.C.A. § 1114 (l), (s); and 38 C.F.R. § 3.350(b), (i).  

The criteria for entitlement includes in part, that under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 U.S.C.A. § 1114(s).

In the decision above, the Board granted a 100 percent disability rating for the Veteran's service-connected lung cancer and also granted service connection for a three disabilities, tinnitus, hypertension, and coronary artery disease.  Service connection is the subject of this remand for three other disabilities, as discussed above.  

Under the provision of 38 U.S.C.A. § 1114(s) discussed above, the grant of a 100 percent disability rating for the lung cancer and grants of service connection above (for which the RO shall be assigning initial disability ratings), and any service connection grants resulting from this remand, may impact the decision of the Veteran's special monthly compensation claim (based on the need for regular aid and attendance of another person, or on account of being housebound).  

Thus, as any new disability rating grants could impact the special monthly compensation claim, these are inextricably intertwined as they are so closely tied together with the special monthly compensation claim, that a final Board decision on one issue cannot be rendered until the other issues have been considered and ratings assigned.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board's resolution of the special monthly compensation (aid and attendance/housebound) claim at present would be premature.  A determination regarding that special monthly compensation claim must be adjudicated in connection with the determination of the initial ratings assigned for the service connection grants decided above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any chronic disorders of (1) sleep apnea, (2) COPD, and (3) and seizures, found to be present.  All indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims file must be made available to and reviewed by the respective examiners.
 
For any chronic disorders of (1) sleep apnea, (2) COPD, and (3) and seizures, found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
      
      (1) is related to or had its onset during service; 
(2) in the case of seizures, became manifest to a degree of 10 percent within one year from date of termination of service; or 
(3) is proximately due to or the result of a service-connected disease or injury.

If the examiner determines that a chronic disorder of either (1) sleep apnea, (2) COPD, or (3) seizure disorder is as likely as not to be proximately due to or the result of any arteriosclerosis, brain hemorrhage, brain thrombosis, bronchiectasis, cardiovascular-renal disease including hypertension, organic disease of the nervous system, or malignant tumor, then the examiner should opine, respectively, as to the likelihood that such related arteriosclerosis, brain hemorrhage, brain thrombosis, bronchiectasis, cardiovascular-renal disease including hypertension, organic disease of the nervous system, or malignant tumor, became manifest within one year from date of termination of service.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since service pertaining to (1) sleep apnea, (2) COPD, and (3) seizures.  The rationale for all opinions expressed should be provided.

3.  The RO/AMC shall then readjudicate the appeal as to the claimed (1) sleep apnea, (2) COPD, and (3) seizures.  

4.  Thereafter, and following the assignment of disability ratings for the tinnitus, hypertension, and coronary artery disease disabilities granted service connection in this decision above, and pursuant to the actions ordered in this Remand at number three above, the RO/AMC shall readjudicate the Veteran's claim for special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


